36 F.3d 1114
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James B. KING, Director, Office of Personnel Management, Petitioner,v.Everett H. ROTHSCHILD, Respondent,andMerit Systems Protection Board, Respondent.
No. 402.
United States Court of Appeals, Federal Circuit.
Aug. 26, 1994.

62 M.S.P.R. 328.
VACATED AND REMANDED.
ON MOTION
ORDER
LOURIE, Circuit Judge.
The Director of the Office of Personnel Management submitted a petition for review of a Merit Systems Protection Board decision issued by a single member of the Board.  At that time the Board's rules did not provide a mechanism for the issuance of a decision in such circumstances.  On August 5, 1994, the Board issued a final rule, 5 CFR Sec. 1200.3, providing for such issuance.
Accordingly,
IT IS ORDERED THAT:
(1) The Board's May 4, 1994 decision is vacated.


1
(2) The case is remanded to the Board for issuance of a decision in conformance with its rules.